    Case 09-90340-AKM-13              Doc 160-1        Filed 01/15/21     EOD 01/15/21 09:12:21       Pg 1 of 1

                                                 Notice Recipients
District/Off: 0756−4                       User: admin                     Date Created: 1/15/2021
Case: 09−90340−AKM−13                      Form ID: pdfOrder               Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
9391074     William Dwight Hart      3812 Rockdale Fellowship Rd   Mount Juliet, TN 37122
                                                                                                     TOTAL: 1
